United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakewood, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-1921
Issued: January 28, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On September 22, 2015 appellant, through counsel, filed a timely appeal of a July 21,
2015 decision of the Office of Workers’ Compensation Programs (OWCP). The appeal was
docketed as No. 15-1921.
The Board has duly considered the matter and finds that the case is not in posture for
decision as the case record submitted to the Board is incomplete. The July 21, 2015 decision on
appeal is a decision finding that appellant was not entitled to a merit review of his claim. In this
regard, counsel had submitted a letter dated April 8, 2015 indicating that he had previously
requested reconsideration of a July 8, 2014 hearing representative decision in October 2014.
The imaged record forwarded to the Board does not contain an October 2014
reconsideration request or additional medical evidence after the July 8, 2014 decision, but a
review of the record clearly indicates that it is incomplete. The hearing representative indicated
that an April 22, 2014 hearing was held, and yet the record contains no transcript or other
evidence with respect to the hearing. It is not clear if additional evidence is missing. Since
appellant’s counsel has claimed that he submitted additional evidence that is not in the imaged
record, the case will be remanded to OWCP for proper assemblage of the case record.

A proper review of the case and adjudication of the issues by the Board requires a
complete record of the relevant evidence.1 After proper assemblage and review of all evidence
associated with this claim, OWCP should issue an appropriate decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 21, 2015 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: January 28, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

1

See Terence M. Gore, Docket No. 94-0464 (issued June 26, 1995).

2

